Case 3:20-cv-00154-JLS-WVG Document5 Filed 01/30/20 PagelD.130 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America

Plaintiff

vs. Case No.: 3:20-cv-00154-MMA-AHG

Gavin Newsom, in his Official Capacity as Governor of California, et al.

Defendant(s)
AFFIDAVIT OF SERVICE

I, Jeremy Glaze, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Civil Cover Sheet, Notice of Related Case, Complaint for
Declaratory and Injunctive Relief, and Ex Parte Motion for Leave to Exceed Page Limits as to the United States' Motion for
Preliminary and Permanent Injunction with Exhibits in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 01/27/2020 at 9:30 AM, I served Xavier Becerra, in his Official Capacity as Attorney General of California with the
Summons, Civil Cover Sheet, Notice of Related Case, Complaint for Declaratory and Injunctive Relief, and Ex Parte Motion for
Leave to Exceed Page Limits as to the United States' Motion for Preliminary and Permanent Injunction with Exhibits at Office of
the Attorney General, 1300 I Street, Sacramento, California 95814 by serving Officer B, Silkwood, Agent, authorized to accept
service on behalf of the Attorney General for the California.

Officer B. Silkwoad is described herein as:

Gender: Male Race/Skin: White Age: 45 Weight: 190 Height: 6'1" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

 

 

n\ 12412020 | \ fee Mere
Exetuted On f Jeremy Glaze °

Client Ref Number:N/A
Job #: 1573687

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 3:20-cv-00154-JLS-WVG Document5 Filed 01/30/20 PagelD.131 Page 2 of 2
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America

Plaintiff

vs. Case No.: 3:20-cv-00154-MMA-AHG

Gavin Newsom, in his Official Capacity as Governor of California, et al.

Defendani(s)
AFFIDAVIT OF SERVICE

i, Jeremy Glaze, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Civil Cover Sheet, Notice of Related Case, Complaint for
Declaratory and Injunctive Relief, and Ex Parte Motion for Leave to Exceed Page Limits as to the United States’ Motion for
Preliminary and Permanent Injunction with Exhibits in the above entitled case.

That ] am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 01/27/2020 at 9:50 AM, I served Gavin Newsom, in his Official Capacity as Governor of California with the Summons,
Civil Cover Sheet, Notice of Related Case, Complaint for Declaratory and Injunctive Relief, and Ex Parte Motion for Leave to
Exceed Page Limits as to the United States' Motion for Preliminary and Permanent Injunction with Exhibits at California State
Capitol, 1315 10th Street, Sacramento, California 95814 by serving Rita Baljian, Agent, authorized to accept service on behalf of
the Governor of California.

Rita Baljian is described herein as:

Gender; Female Race/Skin: White Age:35 Weight: 130 Height: 5'6" Hair: Brown Glasses: No

T declare under penalty of perjury that this information is true and correct.

( i eG
s\oalze20 ne

Executed On Jer emmy Glaze

 

Client Ref Number:N/A
Job #: 1573685

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
